Citation Nr: 1412293	
Decision Date: 03/24/14    Archive Date: 04/02/14


DOCKET NO.  13-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $48,344.00.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Regional Office's (RO) Committee on Waivers and Compromises (the Committee).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  Effective from December 2004, the Veteran was in receipt of non-service-connected pension benefits. 

2.  The evidence of record indicates the Veteran was in receipt of Social Security Administration (SSA) benefits since January 2006.

3.  The evidence of record does not show any bad faith, misrepresentation, or fraud by the Veteran.

4.  The Veteran was a fault in the creation of the indebtedness based upon his continued acceptance of his VA benefits unchanged. 

5.  VA was not without fault in the creation of the overpayment by virtue of its failure to timely take action with the Veteran's letter when he began to received SSA benefits.  

6.  Neither VA nor the Veteran would be unjustly enriched if a substantial partial waiver of the overpayment were granted.  

7.  The Veteran's income, with consideration of the costs of life's basic necessities, is sufficient to permit repayment of that portion of the overpayment not waived herein without resulting in undue financial hardship, and repayment of this portion of the overpayment would not be inequitable.  



CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount of $48,344.00 was properly created.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2013).

2.  A partial waiver of the Veteran's overpayment indebtedness to VA in the amount of $33,344.00 is consistent with the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2013).  

3.  Recovery of the remainder of the Veteran's overpayment indebtedness to VA, in the amount of $15,000.00 does not violate the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a duty to inform the appellant of the evidence needed to substantiate a claim and to assist him or her in obtaining the relevant evidence to support that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (the Court) held that VA's duty to notify and assist is not applicable to cases involving the waiver of recovery of overpayment claims.  In any case, the Board notes that the Veteran has engaged the services of a representative and has been provided with ample opportunity to submit evidence and argument in support of his claim. 

Analysis

The Veteran has not challenged the validity of the creation of, or the amount of, the overpayment/debt.  This decision is thus limited to the issue of entitlement to waiver of the overpayment.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437   (1991) (holding that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness).  The Veteran requests waiver of the entire debt. 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, the Veteran's annual income is not in excess of the maximum annual pension rate (MAPR).  38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4). In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items. 38 C.F.R. § 3.272.  SSA income is not specifically excluded under 38 C.F.R. § 3.272 , and therefore is included as countable income. 

Effective from December 2004, the Veteran was in receipt of nonservice-connected pension and compensation benefits.  In a January 2005 letter, the Veteran was notified that the amount of his pension benefits was based on his income and number of dependents.  Listed as his responsibilities included reporting a change in income, specifically income from SSA benefits.  The evidence of record indicates the Veteran began receiving SSA benefits in January 2006.  In a January 2006 letter, the Veteran notified VA that he was to start receiving SSA benefits the following month and that he "should revert to compensation as the greater benefit."   

Here, the Veteran has indicated that he should be granted a waiver  for the overpayment because he notified VA of his receipt of SSA benefits but there was no response from VA.  As there was no response, the Veteran assumed that his pension benefits would continue unchanged and that having to repay the amount would result in a personal hardship.  

Upon review of the evidence, the Board notes that the Veteran has not specifically contested the amount of the overpayment.  In light of this fact and the provisions of 38 U.S.C.A. § 5313 and 38 C.F.R.§ 3.665, the Board finds that the overpayment of VA disability compensation benefits in the amount of $48,344.00 was solely the consequence of the Veteran's own action by virtue of his accepting VA payments after beginning receipt of SSA benefits, and thus properly created.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist:  (1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The Board's review of the record reflects that the Committee has implicitly resolved this question in favor of the Veteran, finding, in essence, that his actions did not represent the intentional behavior to obtain Government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation or bad faith.  The Board agrees with that preliminary finding.  Therefore, there is no statutory bar to waiver of recovery of the overpayment.  

The next question before the Board for review is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider, and in fact has considered, all of these specifically enumerated elements.  However, the issues unjust enrichment and undue hardship, and whether there would be a defeat of the purpose of an existing benefit to the Veteran are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or omission of an act that directly results in the creation of the debt"  (Veteran's Benefits Administration Circular 20-90-5, February 12, 1990).  Fault should initially be considered relative to the degree of control the appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the Government.  The age, financial experience, and education of the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record in light of the Veteran's contentions and the applicable law and regulations.  In terms of fault, the Veteran  has simply stated that he timely notified VA that he would be in receipt of SSA benefits, and that VA failed to timely take action, and thus he should not be held responsible for the overpayment.  Essentially, a person who is a recipient of VA compensation benefits must notify VA of all circumstances which will affect his or her entitlement to receive the benefit being paid.  In this case, the Veteran knew that his payments should have stopped, i.e. guilty mind.  Although VA did not timely respond to the Veteran's January 2006 statement as to receipt of SSA benefits, the resultant overpayment was not the result of administrative error.  In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be liable for the debt, the Veteran must not have known, or could not have known, that the payments were erroneous.  However, it is clear from all of the Veteran's communication that he was aware that he was not entitlemed to his VA payments at his then current level of payment.  There is no dispute from the Veteran that he was not aware but he just assumed that he was entitled to the payments unchanged.  However, the Veteran did not contact VA again to further inquire about his benefit payments and instead continued to accept his payments.  

On the other hand, VA was not without fault in the creation of the overpayment.  Despite the Veteran submitting a timely letter notifying VA of his change in circumstances, VA did not update its records.  Although VA is a large organization, it should be held responsible for the communications received from appellants and the fact that the Veteran's letter was in his claims folders shows his attempt to follow VA's procedures.  Thus, with regard to the balancing of faults between the Veteran and VA, the fault in the creation of the debt is shared equally between the Veteran and VA.  

As to whether the repayment of overpayment resulted in, or would result in financial hardship, the Board notes that the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of the basic necessities.  The Veteran receives $251 for his service-connected disability.  According to his September 2012 Financial Status Report, while his total  income is $1,190.00 and his total monthly expenses are $1,146.79, the Veteran indicated that he only had $20.00 a month to pay towards his debt.  However, in an October 2012 statement, the Veteran admitted that he could pay $100 toward his debt.  Furthermore, he has over $7,000 in total assets to include a savings account and CD.  Thus, there is no indication that recovery of the overpayment not waived herein would cause undue hardship.

Of equal significance is the finding that failure to make restitution of the amount of overpayment not waived herein would result in the Veteran's unjust enrichment by virtue of the fact that he retained money to which he was not legally entitled.  The Veteran in this case did not, according to the available record, change his position due to his detriment and as a result of the award of VA compensation benefits.

Based on the record, the Board is not persuaded that recovery of the reduced amount of the overpayment not waived herein would be unfair, unconscionable, or unjust.  This is so particularly since the Veteran continued to accept VA compensation benefits at a time when he was in receipt of SSA benefits and was not entitled to those benefits.  The Board finds, therefore, that under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965(a), a partial waiver of the Veteran's overpayment indebtedness to VA in the amount of $15, 000.00, is consistent with those principles, but it would not be unfair to recover the remainder of the Veteran's overpayment indebtedness to VA, in the amount of $33, 344.00.  The end result would not be unduly favorable or adverse to either the Government or the Veteran.  The evidence in this case is not so evenly balanced that there is doubt as to any material issue except as expressed above regarding the partial waiver.  38 U.S.C.A. § 5107(b).  


ORDER

The overpayment of VA compensation benefits in the amount of $48,344.00, was properly created.  

A partial waiver of the overpayment indebtedness to VA in the amount of $33,344.00 is granted.  

The waiver of recovery of the remainder of the Veteran's overpayment indebtedness to VA, in the amount of $15,000.00, is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

